Gunby, J.
A judgment homologating .a final account of a succession, on which the administrator places the necessitous widow as a creditor, for the amount of funds shown to be in his hands, is a judgment in her favor, and execution can issue thereon, as on ordinary judgments, against . the administrator personally; a suit to recover said amount from the administrator after the homologation of said account, was properly dismissed ; what has been finally adjudged cannot form the basis of a suit.
2. An administrator cannot offset a judgmént against him in favor of the widow with notes or accounts, due by her to him, or to other parties and taken up by him. Nothing short of an actual payment of the judgment to the widow, or on her order, will relieve him.
3. Where no interest is allowed by the judgment, execution cannot issue for any interest.
4. Where plaintiff in an injunction is partially successful, no damages will be allowed on dissolution.